Citation Nr: 1328899	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1972, including service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim.

This case was previously before the Board in March 2011 and February 2012, at which time it was remanded to obtain clarification of its appellate status.  As noted in the March 2011 remand, while a Notice of Disagreement (NOD), Statement of the Case (SOC), and Substantive Appeal were noted in the VACOLS system, these documents were not associated with the record available for the Board's review.  In February 2012, the Board noted that no action appeared to have been taken in light of the prior remand.  The case has once again been returned to the Board, and the December 2007 NOD, January 2009 SOC, and January 2009 Substantive Appeal are now of record.  Therefore, the appellate status of this claim has been clarified, and the Board has jurisdiction to address the merits of the claim of service connection for vertigo.  See 38 C.F.R. §§ 20.200, 20.302.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons stated below, the Board finds that further development is required regarding the merits of this service connection claim.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic disease that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  

The Veteran filed this claim in May 2006.  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52744 (2006).  The amendment requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, because the Veteran filed his claim prior to the amendment to 38 C.F.R. § 3.310, which is not liberalizing, this claim must be adjudicated under the criteria set forth in 38 C.F.R. § 3.310 in effect when the claim was filed.

The Board acknowledges that the Veteran's service treatment records do not contain any specific findings of vertigo, to include his March 1972 release from active duty examination.  He also indicated on a concurrent Report of Medical History that he had not experienced dizziness or fainting spells.  Moreover, there was no indication of this disability on a December 1977 VA medical examination.  In fact, the first competent medical diagnosis of this disability appears to be in April 2001, many years after his separation from service.

The Board notes, however, that the Veteran was treated on multiple occasions for ear problems during his active service to include in July 1966, August 1966, January 1967, May 1968, December 1968, July 1969, May 1971 (bleeding from both tympanic membranes - was in place that was rocketed), and January 1972.  He is also service-connected for hearing loss and tinnitus, among other things, and has indicated, in part, that his vertigo has been aggravated by his tinnitus.  Nevertheless, no VA medical examination has been accorded the Veteran in regard to this claim in order to clarify the nature and etiology of his vertigo.  The Board finds that a remand is required in order to accord the Veteran such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his vertigo since June 2006.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service dizziness/vertigo symptomatology.  The Veteran should also be invited to submit any medical evidence addressing a relationship between his vertigo and service and/or to a service-connected disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his vertigo.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's vertigo was incurred in or otherwise the result of his active service.  If the examiner determines the vertigo is not directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not it was caused or aggravated (permanently worsened) by a service-connected disability to include the service-connected tinnitus.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the claim under 38 C.F.R. § 3.310 (2006) in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

